UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7389


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL CROMWELL, a/k/a Mike Tyson, a/k/a Mikey, a/k/a Charlie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:11-cr-00009-AWA-DEM-1)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Cromwell, Appellant Pro Se. Joseph Evan DePadilla, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Cromwell appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. * United States v.

Cromwell, No. 2:11-cr-00009-AWA-DEM-1 (E.D. Va. Sept. 15, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
         Because Cromwell does not challenge on appeal the district court’s disposition of
his claim based on Amendment 750 to the Sentencing Guidelines, he has forfeited appellate
review of that issue. See 4th Cir. R. 34(b).

                                            2